DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/21 was filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,898,450. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a transdermal dosing unit comprising first and second segment comprising pharmaceuticals, reservoir and adhesive components where the adhesives have different strength, along with a backing component. The claims recite the same drugs, in the same concentrations and adhesive polymers.  The claims differ in the specific recitation of the adhesive strength with the 450 claims reciting the ratio of the first and a second adhesive strength, while the instant claims recite the specific strengths of each adhesive. The scopes overlap and are obvious variants of each other, the result of optimization of result effective parameters to those of ordinary skill in the art.  For these reasons, the claims cannot be allowed together.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27-33, 35, 37, 38 and 40-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Wright, IV (US 9,289,397 hereafter Wright) in view Aliyar et al (US 2015/0196515 hereafter Aliyar).
Wright discloses a transdermal dosage unit comprising a first reservoir, releasing components and an adhesive component, attached to a second and third dosage unit, each have release and adhesive components (abstract. Figure 1). The drugs included in the reservoir include fentanyl, buprenorphine, lidocaine or scopolamine (col. 11, lin. 30-45, claims). The adhesive polymers include polyacrylates, and similar polymer (col. 14, lin. 40-45). The active agents are present in the dosage units depending on the specific type and application and can range from low as 0.1% (col. 15, lin. 30-40). The area between the first and second dosage units is perforated for easy removal and separation (Figures).
While the reference discloses a transdermal dosage unit comprising first, second and third units with adhesive and release components. The reference is however silent to the strength of the adhesive layers. All adhesive have specific strength as can be seen in the Aliyar.
Aliyar discloses a multi-layered transdermal dosage unit comprising adhesive layer [abstract]. The transdermal is used to deliver topical agents like lidocaine [0049]. The adhesive layers comprise adhesive polymers with adhesive strength from 150 to 350 g [0063, 0089]. The edges of the layers can be perforated [0064]. Since the adhesive strength is dependent on the material and plasticizer present in each layer, the layers may have separate adhesive strengths. It would have been obvious to apply adhesive polymers to the transdermal of Wright as they solve the same problem.
Regarding the method of titration, the method is accomplished by administering the transdermal device.  Wright administers the transdermal device that comprises first and second segments comprising adhesives, reservoirs and drugs and as such would complete the steps of the titration method as all steps are accomplished.  Further, Wright and Aliyar discloses segmented transdermal patches made with the same components including the same drugs, adhesives and backing materials.  The general conditions of the claims have been met as the same materials and result effective parameters have been disclosed by the prior art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to include the active agents of Aliyar into the transdermal dosage unit of Wright as each dosing units solves the same problem as delivering an active agent to the skin via transdermal means. It would have been obvious to apply the adhesive polymers of Aliyar to the transdermal of Wright as they solve the same problem and would have had an expectation of success as the formulations and patches were similar. The transdermal dosage units overlap in their choice of active agents and adhesive agents. One of ordinary skill in the art would have been motivated to combine the active agents into the dosage units of Wright with an expected result of a stable means of treating pain or other conditions.
Claim(s) 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Wright, IV (US 9,289,397 hereafter Wright) in view of Valia et al (US 2008/0044461 hereafter Valia).
As discussed above, Wright discloses a transdermal dosage unit comprising a first and second reservoir comprising a first and second adhesive.  The reference discloses various active agents for delivery, but is silent to the specific compound of the instant claim.  The use of specific compounds for transdermal delivery is known in the art as seen in the Valia patent.
Valia discloses a transdermal patch comprising drug reservoir and adhesive polymers [abstract, 0044, 0073].  The patch comprises backing films [0016].  The drug that can be included in the reservoir include rivastigmine [0005, Table 1, claims].  The adhesive polymers include acrylates and other common rubber adhesives [0073-0077].  It would have been obvious to include these drugs into the formulation of Wright as the carriers, reservoirs and adhesives are similar and solve the same problem.
It would have been obvious to include the active agents of Valia into the transdermal dosage unit of Wright as each dosing units solves the same problem as delivering an active agent to the skin via transdermal means. It would have been obvious to apply the adhesive polymers of Valia to the transdermal of Wright as they solve the same problem and would have had an expectation of success as the formulations and patches were similar. The transdermal dosage units overlap in their choice of active agents and adhesive agents. One of ordinary skill in the art would have been motivated to combine the active agents into the dosage units of Wright with an expected result of a stable means of treating pain or other conditions.
Claim(s) 36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Wright, IV (US 9,289,397 hereafter Wright) in view of Govil et al (US 2001/0006628 hereafter Govil).
As discussed above, Wright discloses a transdermal dosage unit comprising a first and second reservoir comprising a first and second adhesive.  The reference discloses various active agents for delivery, but is silent to the specific compound of the instant claim.  The use of specific compounds for transdermal delivery is known in the art as seen in the Govil patent.
Govil discloses a transdermal adhesive dosage unit for the delivery of active agents such as selegiline, scopolamine and clonidine [abstract, claims].  The adhesive polymers include polyacrylates [0039].  The active agents are present in an amount from 0.1-45% [0034].  It would have been obvious to include these compounds into the similarly structures transdermal dosage units of Wright as they all solve the same problem.  It would have been obvious to include the active agents allowing for the optimization of their concentrations as an obvious step for those of ordinary in the art and within the realm of ordinary practicing of the claims. 
It would have been obvious to include the active agents of Govil into the transdermal dosage unit of Wright as each dosing units solves the same problem as delivering an active agent to the skin via transdermal means. It would have been obvious to apply the adhesive polymers of Govil to the transdermal of Wright as they solve the same problem and would have had an expectation of success as the formulations and patches were similar. The transdermal dosage units overlap in their choice of active agents and adhesive agents. One of ordinary skill in the art would have been motivated to combine the active agents into the dosage units of Wright with an expected result of a stable means of treating pain or other conditions.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618